COLLIER, C. J.
It ¡must be conceded that a married woman has no right to interpose a claim to property levied on, and execute a bond for its successful prosecution according to the provisions of the statute. The capacity of the wife to initiate a proceeding at law in her own name, ceases immediately upon her marriage. Her legal existence, for most purposes, is merged in that of her husband, and she must act through him, unless it be in a matter in which her interest is vested in a trustee. The bond of a married woman is absolutely void, at least in a proceeding at law. These are mere truisms, which the defendants in error have not controverted, but the question is, can they be applied to the cáse at bar.
The issue submitted'to the jury, was, whether the property seized was liable to the attachment, and upon the trial of this issue, the coverture of the claimant was not an appropriate inquiry. No suggestion was made previous to submitting the cause to the jury, of the claimant’s disability, but the motion was made to dismiss after the trial was entered -upon, and the fact of coverture was developed by the testimony. Conceding that the court might have withdrawn the case from the jury, and have ordered its dismissal, yet it was not an imperative duty thus to dispose of it, and take from the plaintiffs the benefit of a verdict. But after the jury had responded to the issue, it was competent for the claimants to have moved to set the verdict aside and dismiss the claim. No proceeding however was had, after verdict, to arrest the judgment, or prevent the claimant from being charged with the costs; and this court cannot undertake to say, from what irregularity transpired on the trial, that the circuit court committed an error in its final action. If the verdict was allowed to stand, the judgment followed as a legitimate consequence, and in the form in which it was rendered. The question of the claimant’s coverture not having been regularly brought before the court below, the record shows no error which can be predicated of its existence.
In respect to the judgment for costs, which may perhaps *743most materially affect the claimant’s interest, we should think that she can hardly be remediless. What the remedy is, it is not for us to determine, but if there is no estoppel in the record, or a feme covert, is not concluded by an estoppel, it may be, that a writ of error coram vobis will lie; but upon this point, we do not even intimate an opinion. See Holford v. Alexander, 12 Ala. R. 280.
It is admitted by the counsel for both parties, that the plaintiff in error is now a feme covert. This being her condition, and the counsel objecting that her husband shall join with her as a plaintiff in this court, the writ of error in her own name alone, cannot be entertained, and is therefore dismissed.